CaSe: 3219-CV-OOOSO-WHR DOC #Z l Filed: 01/30/19 Page: l Of 19 PAGE|D #Z l

IN THE UNITED STATES DISTRlCT COURT
SOUTHERN DISTRICT OF OHI()

 

 

WESTERN I)IVISION
Tanirny Srnith, :
Plaintii`f,
Case No.
v.
Judge
Menard, Inc,, et al.,
Magistrate Judge
Defendants. :
NOTICE OF REMOVAL

 

Defendant Menard, Inc. hereby files this Notice of Rernoval, pursuant to 28 U.S.C. § 1441,
with the United States District Court for the Southern District of Ohio, Western Division. As
grounds for removal, Defendant states as follows:

1. This case Was commenced and is now pending in the Cornmon Pleas Court of
Fairiield County, Ohio, designated as Case No. 19CV027 on the docket, a true and accurate copy
of Which is attached hereto as Exhibit A.

2. The Coniplaint Was filed on January 14, 2019. Defendant Menard, Inc. Was served
on January 7, 2019 and January 18, 2019. On January 30, 2019, Menard, lnc. filed its Answer to

the Cornplaint, a true and accurate copy of Which is attached as Exhibit B.

3. At the time of Plaintist commencement of this action, Plaintiff Was a citizen of
the State of Ohio.
4. Menard, Inc. is a foreign corporation organized and existing under the laws of the

State of Wisconsin.. lt Was, at the time of commencement of this action, and still is, a non-citizen,

having its principal place of business in the State of Wisconsin.

CaSe: 3219-CV-OOOSO-WHR DOC #Z l Filed: 01/30/19 Page: 2 Of 19 PAGE|D #Z 2

5. The presence of John Doe Defendants does not impede removal because “[i]n
determining Whether a civil action is removable on the basis of the jurisdiction under section
1332(a) of this title [28 USCS § 1332(a)], the citizenship of defendants sued under fictitious names
shall be disregarded.” 28 U.S.C.S. 1441(b)(l); See Shajj%r v. Davz`ta Sw. Ohi'o Dialysis, S.D.Ohio
No. 3113~cv»232, 2013 U.S. Dist. LEXIS 136696, at *2 (Sep. 24, 2013), fn. 2.

6. Thus, as between Plaintiff and the identified Defendants7 the controversy is Wholly
between citizens of different states

7. The United States District Court, pursuant to the provisions of 28 U.S.C. § 1332,
has jurisdiction over this action because there is complete diversity, and, upon information and
belief, the matter in controversy exceeds the sum of 875,000, exclusive of interest and costs.

8. The United States Supreme Court has determined that “a defendant’s notice of
removal need include only a plausible allegation that the amount in controversy exceeds the
jurisdictional threshold.” Dart Cherokee Basin Operaring Co., LLC vi Owerzs, 135 S.Ct. 547, 554
(2014). While “[t]he amount claimed by the plaintiff usually controls . . . the defendant can
remove the case under 28 U.S.C. § l441(a) if it is shown that the amount in controversy is "more
likely than not" above $75,000.” Hampton v. Safeco Ins. Co. , 614 F.App'x 321, 323 (6th Cir.20l5).
This is because “removal of the action is proper on the basis of an amount in controversy asserted
under subparagraph (A) if the district court finds, by the preponderance of the evidence, that the
amount in controversy exceeds the amount specified in section 1332(a).” 28 U.S.C.S. 1446. This
is such a case because Plaintist punitive damage claim, alone, is $lO0,000.00.

9. This Notice is filed pursuant to 28 U.S.C. § 1441 Within the time limits prescribed by

23 U.s.c. § 1446(b).

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Fi|e(i: 01/30/19 Page: 3 Of 19 PAGE|D #Z 3

10. Defendant will give written notice of the filing of this notice as required by 28 U.S.C.
§ l446(d).
WHEREFORE, Defendant Menard, lnc. provides notice that this action is removed to the
United States District Court for the Southern District of Ohio, Western Division, pursuant to 28
U.S.C. §§ 1441 and 1446, and that the Common Pleas Court of Fairfield County, Ohio, shall
proceed no further unless this case is remanded
Respectfully submitted,

/s/ Patrick Kasson
Patrick Kasson, Esq. (0055570)

Reminger Co., L.P.A.

200 Civic Center Drive, Suite 800
Columbus, Ohio 43215
(614)228-1311; PAX: (614)232'2410

pkasson@reminger.com

 

Counselfor Defendanf Menard, Inc.
CERTIFICATE OF SERVICE

l hereby certify that a true and accurate copy of the foregoing document was served via
the Court’s ECF System to all counsel of record and/or electronic mail this 30m day of January

2019 to all counsel ofrecord.

/S/ Patrick Kasson
Patrick Kasson, Esq. (0055570)

 

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 4 Of 19 PAGE|D #Z_4

m

._ ‘:M§ § y';e- __&'___
IN THE COURT OF CUMMUN PLEA“.S OF FAIRFIELD COUNTY OHIO

TAMMYA. sMrrH l'fll ‘ttt le it§t=s: 93
7866 Marietta Road SoutheastU , _r *,_, . _ . '
Bremen, OH 43107 §

',
w ` .
L l

q " lf§i`cAsENo. ”§-Q§G:§t ___§
lt{s=€;ii?”zr;-_ § ' " ~

Plainrifr, z 3llDGE= §l'.it

  
 
  

s

lwe
_ jai

 

v.v .:
COMPLAINT
MENARD, INC. 1 _:'
STATUTORY AGENT: CORPORATION
SERVICE COMPANY (JURY DEMAND ENDORSED
50 West Broad Street, Suitc 1330 : HEREON)
Columbus, OH 43215

_»¢l` la

Personal Injury
and

1425 Ety Poiute Drive
Lancaster, OH 43136

¢'6,- ref y¢_ en se ¢

and __;

477',’ Menard .Drive `
Eall Clai!‘c, VVI 54703

c n. is"n.-

and

JOHN DOES NUMBERS 1 THROUGH 2 :

INI)IVIDUALS, :'
NAMES UNKNOWN ;,
ADDRESSES UNKNOWN :

and :'

JOHN DOES NUMBERS 3 'I`HROUGH 6

CORPORATIONS OR {)THER :\
BUSINESS ENTITIES, ;
NAMES UNKNOWN _:
ADDRESSES UNKNOWN §

Defendants. :"

EleBlT

' A

 

 

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 5 Of 19 PAGE|D #Z 5

_COMPLAINT`

l. At all times relevant hereto, Plaintif`f, ’l`amrny A. Smith (hereinafter referred to as
"Tammy")', was an invitee and customer at Defen_dant, l\/_Ienard, Inc.'s (hereinafter referred to as
“Mendards” , store known as Menards located at 1425 Ety Pointe Drive in the city of Lancaster,
F airfield County, Ohio.

2. At all times relevant hereto, Defendant, Menards, conducted business in Fairi"`reld
County, Ohio and was the owner and operator of the store known as and doing-business as
“Menards” which Was located at 1425 Ety Pointe Drive in the city of Lancaster, Fairiieid
Ccunty, Ohio.

3. At all times relevant hereto, Defendant, Menards, has an interest relating to the
subject of this action as an owner, principal or agentl

4. This case is properly venued in Fairfieid County, Obic because Defendant,
Menards, principal place of business is located in the city of Lancaster, Fairfield County, Ohio
and Defendant, Menards, is conducting and has regularly conducted business in Fairfield
County, Ohio.

5 , On or about February 9, 2017, Plaintif`f, ’l`ammy, was an invitee at Defendant,
l\/lenards, store located at 1425 Ety Pointe Drive, in the city of Lancaster, Fairfield County, Ohio_

6. Defendants, John Does #l through #2 are individuals

7. Def`endants, lohn Does #3 through #6 are partnerships, corporations or other
business entities organized and existing under the laws of the State of Ohio or some other state of
the United States of Anierica, or some foreign jurisdiction and said Defendants are conducting

and have regularly conducted business in the State of Ohio.

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 6 Of 19 PAGE|D #Z 6

8. The true names and capacities (whether individuai, partnership, corporation other
business entities, or ctherwise) of Defendants, lohn Does #l through #6, could not be discovered
by Plaintif`f at this time and Plaintiff has accordingly sued these unknown Defendants under these
fictitious names

9. When the true names of said Iohn Doe Defendants have been ascertained,
Plaintiff Will seek leave to amend this Complaint accordingly

10. Plaintif`f` believes that Defendants, lohn Does #i through #6, may be legally
responsible for the events and occurrences-that are described in this Complaint and that said
Defendants, John Does #l through #6, proximately caused injuries and damages to Plaintiff,

Tarnmy, as set forth herein

CL ' I”NEGHGENCL~“M§NBANTS Mlli’i lNC allll JGHN 1365-itt

 

ll. Plaintiff` hereby incorporates each and every allegation contained in paragraphs
one (l) through ten (10) as if fully rewritten herein

12. On or about February 9, 2017, Plaintiff, ’l"ammy, was an invitee and customer at
llefendants, Menards and John Doe #3, store located at 1425 Ety Pointe Drive, Lancaster, Ohio
43130, owned and operated by Defendants, Menards and/or John Doe #3.

13. At all times relevant hereto, Defendants, Menards and/or lohn Doe #3, had
various policies, guidelines and procedures for Defendants, Menards and lohn Doe #3, store
located at 1425 Ety Pointe Drive, Lancaster, Ohio 43 l30, including but not limited to invitee and
customer safety, upkeep, and general store maintenance to ensure that Defendant, Menards and
John Doe #3, provided its invitees and customers with a reasonable safe environment At all
times relevant hereto, Defendants, Menards and Jolin Doe #3, violated these poiicies, guidelines

and procedures regarding invitee and customer safety, upkeep and general store maintenance

 

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 7 Of 19 PAGE|D #Z 7

14. At all times relevant hereto, Defendants, l\/lenards and lohn Doe #3, had the
exclusive control of these policies, guidelines and procedures for the Defendants store located at
1425 Ety Pointe l)rive in Lancaster, Ohio regarding invitee and customer safety, upkeep, and
general store maintenance

15. On or about February 9, 2017, Plaintiff, Tamrny, purchased three 36‘ x 80’, pre~
hung entry doors that Weighed at least eighty pounds each. Plaintifi`, 'i`ainmy, picked up the doors
at the loading dock Where l)efendants, Menards and lohn Doe #3’s, employee loaded the doors
into her vehicle The last door was placed onto a motorized lift in a standing position but Was not
buckled, fastened, strapped, or secured onto the lift that caused the entry door to fall and hit the
back of Plaintiff, Tarrnny‘s, head, landing hard on her head and baci<.

16. At all times relevant hereto, the incident on February 9, 2017, involving Plaintifl",
Tamrny, Was caused by Dcfendants, Menards and lohn Doe #3, When its employee failed to
buckle, fasten, strap, or secure the door onto the lift causing the door to drop onto Plaintiit`,
Tarnrny’s, head and back.

17. At all times relevant hereto, Defenda'ots, Menards and lohn Doe #3, Were aware
that placing doors onto a motorized lift Without properly buckling, fastening, strapping, or
securing them to the liit Was a safety hazard

18, At allv times relevant hereto, Defendants, l\/lenards and lohn Doe #3, owed
Plaintifl, Tamrny, a duty of ordinary care to provide her Witb a reasonably safe environment and
Dofendant, Menards, had a duty to take reasonable precautions to protect Piaintiff, 'l`arnrny, from
the dangers associated udth loading the door into Plaintii`i`, Tarnrny's, vehicle

19. At all times relevant hereto, Defendants, Menards and lobn Doe #3, had a duty to

provide notice of any concealed dangers of which Defendant knew or should have known and

 

CaSe: 3219-CV-OOOSO-WHR DOC #Z l Filed: 01/30/19 Page: 8 Of 19 PAGE|D #Z 8

Det`endant, l\/Ienards, had a_ duty to properly place the door onto a motorized lift and properly
buckle, fasten, strap or secure the door onto the motorized lift When loading the door into
customer vehicles

20. At all times relevant hereto, Defendants, Menards and lan Doe #3, Were
negligent by failing to adequately Warn and instruct Plaintiff, 'l“amrny, that Defendants failed to
load, buckle, fasten, strap, or secure the door onto the motorized lift

21, At all times relevant hereto, Defendants, Menards and llole Doe #3, had a duty to
take reasonable precautions to protect Plaintiff, Tarrnny, from the dangers associated With
Defendants failure to load, buol<le, fasten, strap, or secure the door onto tile motorized lift

22. A.t all times relevant hereto, Defendants, Menerds and dolan Doe #3, owed
Plaintit`f, Tarnlny, a duty of ordinary care and Defendants, Menards and lohn Doe #3, owed
Plaintitt, Tarnrny, a duty of care to provide her Witll a reasonably safe environment

23. At all tunes relevant hereto, Defendants, Menards and Jolm Doe #3, owed
Plaintifi`, Tamrny, a duty to adequately Warn and instruct Plaintiff, Tatnmy, about the dangers
they caused by not buckling, fastening, strapping, or securing the door to the motorized lift

24. At all times relevant hereto, Defendants, Menards and J'ohn Doe #3, failed to take
all reasonable steps to ensure that the door Was securely loaded, buclded, fastened, strapped and
secured to the motorized litt.

25. At all times relevant hereto, Defendants, l\/lenards and .lohn Doe #3, failed to
exercise ordinary care for their invitee and customer, Plaintift, Tammy's, safety and protection

26. At all times relevant hereto, Defenda`nts, Menards and John Doe #3, failed to warn
Plaintit"f, Tammy, of all latent or concealed defects or perils which Det`endants, Menards and

lolm Doe #3, had or should have had knowledge Defendarlts, Menards and dolan Doe #3, knew

 

CaSe: 3219-CV-OOOSO-WHR DOC #Z l Filed: 01/30/19 Page: 9 Of 19 PAGE|D #Z 9

a

or should have known of all of the dangerous conditions and knew or should have known that the
door Was not properly buclcled, fastened, strapped or secured to the motorized lift which directly
and proximately caused all of the injuries to Plaintiff, Tarnmy, as alleged in this Complaint.

27. At all times relevant hereto, Defendants, Menards and John Doe #3, breached its
duties and its own policies, guidelines and procedures regarding invitee and customer safety
upkeep and general Store maintenance and Was negligent

28. As_a direct and proximate result of the negligence of Defendants, Menards and
lohn Doe #3, Plaintiff, Ta.mmy, Sustained physical injuries, Which are permanent and suffered
great physical pain and Sui`fering With attendant emotional distress all of Which she Will continue
to experience in the future

29. As a direct and proximate result of the negligence of Defendants, Menards and
Iohn Doe #3, Plaintiff, Tammy, has incurred hospital and medical expenses and out of pocket
expenses and Will continue to incur hospital and medical expenses and out~of-pocket expenses in
the future

30. As a direct and proximate result of the negligence of Defendants, Menards and
.iohn Doe #3, Plaintiff, 'l`arnrny, has experienced great physical pain and suffering With attendant
emotional distress, all of Which she Will continue to experience in the tilture.

3l. As a direct and proximate result of the negligence of Defendants, Menards and
John Doe #3, Plaintiff, 'l`amrny, has experienced a permanent loss of enjoyment of life, and a
permanent loss of ability to perform her usual functions and activities

 

_cLAi_ig___;n;- snotronnes.__. g_;r`;`niinnan?rs ann

 

32. Plaintiff hereby incorporates each and every allegation contained in paragraphs

one (l) through thirty-one (31) of this Complaint as if fully rewritten herein

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 10 Of 19 PAGE|D #Z 10

err

33. Plaintiff believes that Defendants, .lchn Doe #l, lohn Doe #2, lohn Doe #3, lohn
Doe #4, Jolin Doe #5, and .lohn Doe #6, may be legally responsible for the events and
occurrences that are described in this Cornplaint, and that said lohn Doe Defendants’ negligence
directly and proximately caused the injuries and damages to Plaintiff, Tannny, as alleged in this
Cornplaint.

34. Pl_aintiff believes that Defendants, lolm Does #1-6 are individuals and agents and
owners that may be vicariously liable for the damages proximately resulting from the negligent
acts of Defendant, Menards, as alleged in this Complaint.

35. As a direct and proximate result of the negligence of i)efendants, dolan Doe #l,
John Doe #2, .lohn Doe #3, lohn Doe #4, John Doe #5, and/or John Doe #5, Plaintiff, Tan;uny,
has sustained physical injuries Which are permanent and suffered great physical pain and
suffering With attendant emotional distress, all of Which she Will continue to experience in the
future

36. As a direct and proximate result of the negligence of Defendants, lohn Doe #l,
lohn Doe #2, John Doe #3, John Doe #4, .lohn Doe #5, and/or lohn Doe #6, Plaintiff, 'l`arnrny,
has incurred hospital and medical expenses and out of pocket expenses and Will continue to incur
hospital and medical expenses and out-of~pocl<et expenses in the future

37. As a direct and proximate result of the negligence of Defendants, lohn Doe #l,
John Doe #2, .lohn Doe #3, loan Doe #4, lohn Doe #5, and/or lchn Doe #6, Plaintiff, Tannny,
has experienced great physical pain and suffering with attendant emotional distress, all of Which
she Will continue to experience in the future

38. As a direct and proximate result of the negligence of Defendants, lohn Doe #l,

.lohn Doe #2, John Doe #3, John Doe #4, John Doe #5, and/or J`ohn Doe #6, Plaintiff, Tennny,

CaSe: 3219-CV-OOOSO-WHR DOC #Z l Filed: 01/30/19 Page: 11 Of 19 PAGE|D #Z 11

a_

has experienced a permanent loss cf enjoyment of life and a permanent loss of ability to perform

her usual functions and activities

 

 

39. Plaintiff hereby incorporates each and every allegation contained in paragraphs
one (l) through thirty-eight (3 8) of this Cornplaint as if fully rewritten herein

40. At all times relevant liereto, Defendants, Menards and John Doe #3, acted with-
conscious disregard for the rights and safety of their invitees and customers, including Plaintiff,
'i`ammy.

4l. At all times relevant hereto, Defendants, Menards and .lol:m Doe #3, acted with
conscious disregard for the rights and safety of Plaintiff, Tamrny, when Defendant: (l) knew or
should have known of its failure to take reasonable safety precautions; (2) failed to provide a
l reasonably safe environnient; (3) failed to properly buckle, fasten, strap, or secure the door to the
motorized lift; (4) failed to adequately warn and instruct Piaintiff, Tarnmy, about the dangers of
the unsecured door; (5) failed to provide Plaintift`, Ta;mrny, with a reasonably safe environment
(6) failed to take all reasonable steps to ensure Plaintiff’ s safety and protectien; and (7) failed to
warn of all latent or concealed defects or dangerous conditions or perils or safety risks Whicli
Defendants, Menards and John Doe #3, had cr should have had knowledge

42. As a direct and proximate result of Defendants Willful and reckless actions,
Plaintifi`, Tam.tny seeks an award of punitive damages in the amount of one~hundred thousand
dollars ($100,000.00) against all Defendants.

WHEREFORE, Plaintiff, Tannny A. Srnith, demands judgment against Defendants
jointly and severally or in the alternative, in an amount in excess of twenty-five thousand dollars

($25,000.00), demand an award of punitive damages in the amount of one hundred thousand

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 12 Of 19 PAGE|D #Z 12

m

dollars ($100,000.00), plus interest, pre-judgment interest, costs, attorneys fees, and any other
relief to which Plaintiffmay be entitled

ltespeetfa}ty:saezataed,

'l;l/A,;t‘l:l§¢l’l\”’§ffle,ecf Tem Somos

  

 

v w z (0070823)
l-rl`igl)l Street, Suite 100

Columbus, Ohio 43202

Telephone: 614-488~2270

Facsimile: 614-488-2271

Ernail: tsomos@sornoslaw.com

Attcrney for Plaintiff, l”l`a.t'):u:dy Srnith

 

 

'(0070323)

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 13 Of 19 PAGE|D #Z 13

IN THE COURT OF COMMON PLEAS FAIRFIELD COUNTY, OHIO

Tamrny Sruith,
Plaintiff, : Case No.: 19CV027
-vs- : Judge Trirnmer

Menard, lnc., et al.
Defendants.

DEFENDANT MENARD, INC.’S ANSWER TO PLAINTIFF’S COM]’LAINT
[J_urv Dema£l Endorsed Hereon)

Now comes Defendant Menard,~ Inc., by and through counsel, and for its Answer to
Plaintiff’s Complaint, set forth as follows:
FIRST DEFENSE
For its First Defense, Defenc_lant responds to the numbered paragraphs of Plaintifi" s
Complaint, in like numbered paragraphs, as follows:
l. Deny for want of knowledge;
2. Admit.
3. Admit.
4. Paragraph 4 is a legal conclusion to which no response is required 7
5 . Deny for want of knowledge :
6. Deny for want of knowledge
7. Deny for want of knowledge
8. Deny for want ofknowledge.r -.
9. Paragraph 9 does not assert facts land is thus denied
lO. Deny for want of knowledge l
ll. Defendant reincorporates paragraph l-l() as if fully rewritten herein.
12. Deny for want of knowledge ` l `

EXHlB'|T

6

 

 

CaSe: 3219-CV-OOOSO-WHR DOC`#: 1 Filed: 01/30/19 Page: 14 Of 19 PAGE|D #Z 14

1 3 . Deny.

14. Deny.

lS. Deny for want of knowledge j

16. Deny for want of knowledge

17. Deny for want of knowledge 2 .

18. Deny for want of knowledge n

19. Deny for want of knowledge

20. Deny for want of knowledge

21. Deny for want of knowledge j

22. Deny - this is not an accurate statement of Ohio law.
23. Deny _ this is not an accurate statement of Ohio law.
24. Deny - this is not an accurate statement of Ohio law.
25. Deny.

26. Deny for want of knowledge _

27. Deny for want of knowledge

28. Deny for want of knowledge

29. Deny for want of knowledge .

30. Deny for want of knowledge `

31. Deny for want of knowledge ,

32. Defendant reincorporates paragraphs 1-31 as if fully rewritten herein.
33. Deny for want of knowledge l

34. Deny for want of knowledge

35. Deny for want of knowledge

 

CaS€Z 3219-CV-OOOSO-WHR DOC;#§ 1 Filed: 01/30/19 Page: 15 Of 19 PAGE|D #Z 15

36. Deny for want of knowledge
37. Deny for want of knowledge g
38. Deny for want of knowledge '
39. Defendant reincorporates paragraphs 1~38 as if fully rewritten herein.
40. Deny.
41. Deny.
42. Deny.
SECOND DEFENSE
43. Defendant denies all allegations contained in Plaintiff s Complaint, not expressly admitted
in this Answer.
TH]RD DEFENSE
44. Plaintiff may have failed to mitigate his damages
FOURTH DEFENSE
45. Plaintiff’s Complaint fails to state a claim upon which relief can be granted against Menard,
Inc. l
FIFTH DEFENSE
46. Plaintiff may have failed to join necessary and indispensable parties
`siX'rH DEFENSE
47. Plaintiff’ s claim for damages may be limited or barred under the due process clauses of the

Federal and Ohio Constitutions.

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 16 Of 19 PAGE|D #Z 16

SEVEN’I`H DEFENSE

48. Some or all of the damages alleged in Plaintist Complaint may have been caused by
remote, intervening and/or superseding causes, or persons or entities for whom Defendant
is not responsible including those not presently known to Defendant.

EIGHTH DEFENSE

49. After the facts of this case are known, following discovery, Plaintiif’ s damages may be
impacted by the doctrines of comparative negligence assumption of the risk, or other legal
doctrine that may be applicable to this case

`NrNTH DEFENSE

50. ln the event Defendant is found negligent, such liability denied, it is only liable for its

proportionate share of Plaintist alleged damages per R.C. § 23 07.22, er seq.
TENTH DEFENSE

51. Ariy allocation of fault by a trier of fact must be consistent with R._C. § 2307.22, er seq.,

R.C. § 2307.23, et seq. 7
ELEVENTH DEFENSE

52. Any allocation of liability must include the fault of non-parties per R.C. § 23 07.23, et Seq.
TWELFTH DEFENSE

53. Plaintiff’ s claims are barred by the doctrines ofwaiver, estoppelJ laches or by the applicable
statutes of limitations :
WHEREFORE, Defendant prays that judgment be entered in their favor upon Plaintift`s

Complaint, together with costs and reasonable attorney fees sustained by Defendants.

 

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 17 Of 19 PAGE|D #Z 17

Respectiillly submitted,

   

4_________
iok Kasson (0055570)

eminger Co., L.P.A.

200 Civic Center Drive, Suite 800
Columbus, Ohio 43215

(614) 228~1311; FAX: (614) 232-2410
pkasson@reminger.com

Counsel]?)r Dej?zndcmt, Menard, Inc.

JURY DEMAND

Now comes Defendant and hereby request a jury to hear all of the issues of this case

I\/

hyatt-k nassau (0055570)

CERTIFICATE OF SERVICE

l hereby certify a true and accurate copy of the foregoin document was served via the
electronic mail and ordinary mail this 30th day of January 9, upon l parties of record.

   
   

 

atrick Kasson (0055570)

 

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 18 Of 19 PAGE|D #Z 18

IN 'I`HE COUR'I` OF COMMON PLEAS OF
FAIRFIELD COUNTY, OHIO

Ta;mrny Smith,

Plaintiff,
Case No. l9CV027
vs.

ludge Trimmer
Menard, lnc. et al., `

Defendants.

NOTICE OF FILING NOTICE OF REMOVAL

PLEASE 'I`AKE NOTICE that on the 30th day of lanuary 2019, Defendant Menard, Inc.
iled al\lotice of Removal, a copy of which is attached hereto, of the above~referenced action from

' the Comrnon Pleas Court of Fairfield County, Ohio to the United States District Court for the

Sonthem District of Ohio, Western Division.

 

_ /,,
barrier I<asson, ESq. (0055570)

Reminger Co., L.P.A. 7

200 Civic Center Drive, Suite 800
Columbus, Ohio 43215

(614) 228~1311; FAX: (614) 232-2410
pkasson@reminger.com

Cozmselfor Defendant Menard, Inc.

EXHIB|T

` ___C__

 

 

CaSe: 3219-CV-OOOSO-WHR DOC #Z 1 Filed: 01/30/19 Page: 19 Of 19 PAGE|D #Z 19

CERTIFICATE OF SERVICE

l hereby certify that a true and accurate copy of the foregoing document was served via

electronic mail and ordinary U.S. l\/lail this 30th day of .Tanuary 2019 to all parties of record

 

l
/Pa{na< Kasson, nsq. (0055570)

 

